DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-18, and 21 are pending.
Applicants have incorporated the features of now canceled claim 8 into parent claim 1 and now canceled claim 19 into parent claim 11.

Response to Amendment
Applicants have amended the claims and further argued based upon the changes to the claims.  The arguments include the features of the zipper members with the different cross sectional profiles between the middle and the opposite ends.  The applicants have focused upon the Turvey reference regarding the features as lacking the particular features of the zipper members and the teaching of Turvey regarding the thickness compared to the claimed invention.  Here, after further consideration, it is agreed that the Turvey reference fails to teach the claimed in which the middle portion of the zipper member is larger in the cross-sectional profile than towards the opposite ends in regards to the mouth. 

Allowable Subject Matter
Claims 1-7, 10-18, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

While the Frei reference teaches of an ice making container with a mouth, divider, base and freestanding part, the divider is formed at least on the freestanding side (which covers the claimed divider extending from at least one of the base and freestanding side in forming at least two ice making compartments), the Frei references fails to teach the claimed zipper features and spouts of the mouth.  
The Ausnit reference taught of a gusseted zipper bag and while the zipper and spouts formed are known in the bag and container arts, the remaining portion of the bag does not teach of forming dividers that are capable of forming the ice making compartments.  Further, the specific additional features regarding the cross-sectional profiles of the zipper members are not taught or suggested in the Ausnit reference.
The Markum reference only teach of forming frozen confectionary within the container with compartments.  The Markum reference only teaching of the divider that extends between the base and the freestanding side.
The Turvey reference only teaches of the closure strips for containers (see bags, pouch, sack, handbags [0036], and lacks teaching of containers having icemaking compartments formed by the base and freestanding side, and further lacks teaching regarding the spouts formed at the ends of the mouth.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744